Citation Nr: 0504894	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  01-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from January 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that denied 
appellant's request for an increased rating in excess of 20 
percent for service-connected lumbosacral strain.

Appellant and his wife testified before the undersigned 
Veterans Law Judge in a Travel Board hearing in June 2003.  A 
transcript of that testimony has been associated with the 
file.

This case was remanded for further development in December 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's lumbosacral spine disorder has been 
competently diagnosed as lumbosacral strain.  There is no 
evidence of history of traumatic fracture to the back.  There 
is no X-ray evidence of current traumatic arthritis or 
osteoarthritis in the lower back.    

2.  Appellant's lumbosacral spine disorder is manifested by 
moderate limitation of motion and pain on motion.  The whole 
spine does not list to the opposite side, there is no 
positive Goldthwaite's sign, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion. 

3.  Appellant's current forward flexion is 70 degrees (60 
degrees with pain), and his combined range of motion is 210 
degrees (190 with pain).   


CONCLUSION OF LAW

Schedular criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.41, 4.59, 4.71a, Diagnostic Codes 5235-
5243, 5292, 5295 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in November 1999.  
The original rating decision of March 2000, the Statement of 
the Case (SOC) in February 2001, and the Supplemental 
Statements of the Case (SSOC) in March 2001, May 2001, 
October 2002, and June 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
sent appellant VCAA duty-to-assist letters in May 2001 and 
January 2002, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  RO 
obtained a copy of appellant's Social Security Administration 
(SSA) disability determination.  Appellant has also been 
afforded a number of VA medical examinations to determine the 
current severity of his symptoms, and testified before the 
Travel Board.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file, consisting 
of his induction physical examinations and his separation 
physical examination.  The separation physical examination 
noted no defects or diagnoses.  The supporting Report of 
Medical History was endorsed by the reviewing physician as 
follows: "back pain - May 68 - hosp. Ft. Bliss, Texas - 
myelogram neg, OK now."

Appellant submitted a claim for service connection in January 
1972.  RO issued a rating decision in August 1972 that 
granted service connection for a lumbosacral strain, and 
assigned a rating of 10 percent.  The rating for this 
disability was increased to 20 percent in a rating decision 
dated August 1979.  

Appellant submitted the instant request for higher rating in 
November 1999.  

Appellant had a VA medical examination in February 2000.  
Appellant reported that he had recently been diagnosed with 
rheumatoid arthritis.  Appellant complained of chronic low 
back pain since 1968.  The pain currently had an intensity of 
5 on a 10-point scale and was a dull pain radiating into both 
buttocks on ambulation.  The pain was worse with sitting and 
walking, and appellant was able to walk only one-eighth mile.  
Appellant reported that he was extremely stiff in the morning 
but reported no lower extremity weakness.  Flare-ups occurred 
daily with walking, at which time the intensity was intensity 
9.  During flare-ups, forward flexion was limited to 0 to 45 
degrees and lateral flexion was limited to 0 to 10 degrees.  
Appellant did not use supportive devices.  

On examination, appellant's gait was grossly normal.  He 
reported discomfort when rising from a sitting position to a 
standing position.  There was no evidence of muscle spasm at 
rest.  Forward flexion was 0 to 70 degrees actively and 0 to 
75 degrees passively, with spasm between 70 and 75 degrees.  
Left lateral flexion was 0 to 30 degrees actively and 0 to 40 
degrees passively, with spasm in the last 10 degrees.  Right 
lateral flexion was 0 to 30 degrees actively and 0 to 45 
degrees passively, again with spasm.  Extension was 0 to 50 
degrees actively to 20 degrees passively.  Spasm resolved 
within 10 seconds.  Appellant experienced discomfort during 
range of motion.  There was no obvious clinical scoliosis.  
X-rays showed normal lumbar curvature, reasonably well 
preserved joint space throughout, mild anterior hypertrophic 
lipping, and well-preserved foramina.  The examiner's 
impression was that symptoms were consistent with chronic 
lumbar strain and sacroiliac joint strain.

RO issued a rating decision denying increased rating in March 
2000.  Appellant submitted a timely appeal (Notice of 
Disagreement in April 2000 and VA Form 9 in March 2001).

The file contains a determination of eligibility for 
disability from the Social Security Administration (SSA) 
dated July 2000.  The letter states that appellant was 
medically examined by for SSA in December 1999, at which time 
appellant had positive straight leg raising at 45 degrees 
that caused low back pain; appellant could not walk on his 
heels because of pain and could only squat halfway down.  The 
letter listed appellant's severe disabilities as rheumatoid 
arthritis, chronic obstructive pulmonary disease, and 
coronary artery disease.

The Board remanded the claim in October 2001 for further 
development, to include a new VA medical examination.

Appellant had a VA medical examination in June 2002.  The 
examiner reviewed the C-file.  Appellant complained of back 
pain since 1968, with the pain radiating from the back to the 
back of the legs.  Appellant reported associated weakness in 
both legs, and reported that in the morning his back was so 
stiff that he was unable to rise from bed.  Appellant 
reported fatigability when walking more than 100 yards. 
Appellant reported that he currently took pain medication, 
currently used a cane, and sometimes used a back brace.  
Appellant denied any history of back surgery.  Appellant 
stated that he had not been able to work in three years.

On examination, appellant seemed to be in slight discomfort.  
Forward flexion was to 60 degrees (90 is normal) and back 
extension was to 10 degrees (20 degrees is normal).  Right 
and left lateral rotations, and lateral bending, were to 10 
degrees (20 degrees is normal).  X-rays and MRI revealed 
spondylolisthesis and disc degeneration at L5-S1.  The 
examiner stated that appellant's current back problem and 
pain were consequent to spondylolysis, which is a congenital 
condition not related to trauma.  The examiner stated that 
there was no residual neurological injury due to the fall 
trauma in service.

Appellant and his wife testified before the Travel Board in 
June 2003.  Appellant stated that he took medication twice 
per day (Transcript, pg. 3).  When he awakened, appellant had 
to roll out of bed and rise up from his knees (Transcript, 
pg. 3).  Appellant had constant pain and muscle spasm, could 
hardly walk, and did not wear laced shoes because he could 
not reach the laces (Transcript, pg. 3).  Appellant tried to 
take muscle relaxants but had to stop due to his heart 
condition, and appellant was unable to stretch or do 
exercises (Transcript, pg. 5).  

Appellant testified that the pain was constant, and that the 
greatest pain was caused by walking (Transcript, pg. 6).  
Appellant had bad days two or three times per month when he 
could not get out of bed due to muscle spasms (Transcript, 
pg. 7).  The only effective treatment for the muscle spasms 
was rest plus heat (Transcript, pg. 7).  

A VA clinical note of September 2003 shows that appellant 
complained of painful arthritis, citing especially pain in 
the bilateral hips and legs.  Appellant stated that he had a 
broken back in the past, and that he currently had pain 
radiating down the buttocks and both legs, becoming worse 
with ambulation.

In December 2003, in response to changes in the rating 
schedule that were enacted during the pendancy of the appeal, 
the Board remanded the claim for new medical examination and 
readjudication under the new rating criteria.

VA clinical notes show appellant complained of low back pain 
radiating down the legs to the feet in March 2004; appellant 
described his pain as constant aching, shooting, tightness, 
and burning in the buttocks and low back.  In April 2004, he 
complained of low back pain, intensity level 3 on a 10-point 
scale.  

Appellant had an MRI of the lumbar spine in April 2004.  The 
interpreter's impression was that there was no change since 
the previous test in June 2001.

Appellant had a VA medical examination in May 2004.  The 
examiner reviewed the C-file.  Appellant related that his 
problems began with a fall during service in 1968 that left 
him paralyzed for two weeks and hospitalized for 49 days; 
however, the examiner noted that there is no evidence of 
traumatic injury to the spine.  Appellant complained of 
constant low-level aching pain in the low back and buttocks; 
appellant reported intermittent daily flare-ups during which 
pain increased to level 7 intensity and spasms also occurred; 
flare-ups typically lasted a couple of minutes.  Prolonged 
sitting or walking reportedly caused bilateral lower 
extremity paresthesias.  Appellant reported that he currently 
took medications but did not use mechanical assistance in 
walking; appellant tried a back brace in the past but did not 
find it helpful.

On examination, appellant's thoracolumbar forward flexion was 
to 70 degrees (90 degrees is normal), with severe pain at 60 
degrees.  Backward extension was to 30 degrees, which is 
normal.  Right lateral flexion was to 20 degrees with pain, 
and left lateral flexion to the left was 30 degrees with pain 
(30 degrees is normal).  Right and left lateral rotation was 
to 30 degrees, with mild pain (30 degrees is normal).  Visual 
inspection and palpation of the lumbar spine did not reveal 
any fixed deformity or muscular abnormality.  Neurologic 
examination revealed full strength in all major muscle groups 
in the lower extremities.  The examiner noted that multiple 
images of the lumbar spine, including a recent MRI, showed a 
remarkably healthy looking lumbar spine with only mild 
degenerative changes throughout; in the examiner's opinion, 
the MRI showed a better looking scan than for the average man 
of appellant's age.

The examiner's impression was chronic lumbar sprain.  Also, 
appellant most likely has spondylolysis, a congenital 
condition, but not spondylolisthesis; in the examiner's 
opinion, the spondylolysis does not contribute significant 
symptoms.  Appellant complains that his condition has 
worsened significantly, but this is contradicted by MRIs and 
other medical examinations that consistently show no 
radiculopathy, muscle spasm, or any other findings.  The 
examiner stated that appellant's condition should be mildly 
functionally disabling and should not prevent appellant from 
working.  Limitation of motion is in the order of 30 to 40 
percent.     

Appellant submitted an undated letter disputing the results 
of the May 2004 medical examination.  Specifically, appellant 
noted that the June 2002 medical examiner showed a greater 
restriction in range of motion; also, the June 2002 medical 
examiner diagnosed spondylolysis plus spondylolisthesis, 
while the May 2004 medical examiner diagnosed lumbar strain 
with congenital spondylolysis but ruled out 
spondylolisthesis.  Appellant stated that, per his own 
research, spondylolysis can be caused by trauma in children 
and adolescents, and could therefore be related to his 
reported back injury in service.  
   
III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  In this case, the rating schedule for diseases and 
injuries of the spine has changed since the original rating 
decision.  Old criteria may be applied to the entire appeal 
period if most favorable to the claimant, but newer 
regulations may not be applied before their effective dates.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

RO rated the condition under Diagnostic Code 5295 
(lumbosacral strain); a possible alternative diagnostic codes 
is Diagnostic Code 5292 (limitation of motion, lumbar spine).  
There is no X-ray evidence of traumatic arthritis or 
osteoarthritis in the lumbar spine.   The Board notes that 
appellant had been diagnosed with rheumatoid arthritis in 
various parts of the body, but there is no indication of 
arthritis (including osteoarthritis or traumatic arthritis) 
in the back.

There is a question as to whether appellant's low back 
condition may appropriately be rated under the criteria for 
intervertebral disc syndrome (IVDS).  Competent medical 
examinations agree that appellant has spondylolysis present 
in the back, and that this is a congenital condition 
unrelated to service.  The medical examinations disagree 
regarding the presence of spondylolisthesis in the back; the 
VA medical examiner in June 2002 stated that the disease was 
present, but the VA medical examiner in June 2004 stated that 
the condition was not present.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
opinion of the May 2004 medical examiner more persuasive than 
that of the June 2002 medical examiner in regard to the 
presence of spondylolisthesis.  The more recent examiner had 
the benefit of more data to review in the file (including the 
opinion of the June 2002 examiner), and the May 2004 examiner 
also provided specific and detailed clinical reasons for his 
conclusion that no spondylolisthesis is present.   Since the 
medical evidence does not show the presence of any disc 
condition other than spondyloysis, a congenital condition, 
the Board finds that this disability cannot be rated under 
the criteria for IVDS.

Evaluation of lumbar spine disability prior to September 26, 
2003

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5292 (limitation of motion, lumbar spine) 
were as follows.  For rating of 10 percent: slight limitation 
of motion.  For rating of 20 percent: moderate limitation of 
motion.  For rating of 30 percent: severe limitation of 
motion.  For appellant's range of motion as of September 23, 
2002, the Board looks to the VA medical examination of June 
2002. 

Applying the schedular criteria of Diagnostic Code 5292 
(limitation of motion of the lumbar spine) to appellant's 
condition as demonstrated by medical evidence of record, the 
Board finds that measured limitation of motion was not more 
than moderate.  He had a 30-degree reduction in forward 
flexion, a 10-degree reduction in backward extension, a 10-
degree reduction in left and right lateral rotation, and a 
10-degree reduction in lateral bending.  This degree of 
impairment, while marked, is not so severe as to warrant the 
highest level of disability and is adequately compensated by 
the current rating of 20 percent.

Prior to September 26, 2002, the schedular criteria for 
Diagnostic Code 5295 (lumbosacral strain) were as follows.  
For a rating of 10 percent: with characteristic pain on 
motion.   For a rating of 20 percent: with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  For a rating of 40 
percent: severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Applying the schedular criteria of Diagnostic Code 5295 
(lumbosacral strain) to appellant's condition as demonstrated 
by the medical evidence of record, the Board finds that the 
manifestations were not more than 20 percent disabling.  
There was a marked limitation of forward bending, but all the 
other criteria for the higher (40 percent) rating were absent 
on examination.  Therefore, the criteria for the present (20 
percent) rating more closely approximate appellant's 
symptoms.

Based on the analysis above, the Board finds that neither 
Diagnostic Code 5292 (limitation of motion) nor Diagnostic 
Code 5295 (lumbosacral stain) would result in an evaluation 
of more than 20 percent disabling for lumbar spine 
disability, and increased initial rating is not warranted.

Evaluation of cervical spine disability after September 26, 
2003

On September 26, 2003, a new General Rating Formula for 
Diseases and Injuries of the Spine came into effect.  
Subjective criteria for limitation of motion such as 
"slight" to "moderate" to "severe" were replaced with 
objective criteria based on range of motion measurements.  

The criteria of the General Rating Formula are as follows:

For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For a rating of 20 percent: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For a rating of 30 percent: forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

For a rating of 40 percent: unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For a rating of 50 percent: unfavorable ankylosis of the 
entire thoracolumbar spine.

For a rating of 100 percent: unfavorable ankylosis of the 
entire spine.

When rating under the General Rating Formula, evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

For VA compensation purposes under the General Rating 
Formula, normal forward flexion of the thoracolumbar spine is 
0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.

"Combined range of motion" under the General Rating Formula 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion noted above are the maximum that 
can be used for calculation of the combined range of motion.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine of a particular individual should be 
considered normal for that individual, even if it does not 
conform to the "normal range of motion" defined above.  
Provided that the examiner supplies and explanation, the 
examiner's assessment that the range of motion is normal for 
the individual will be accepted.

Each range of motion measurement is rounded up to the nearest 
five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
extension or flexion, and the ankylosis results in one or 
more of the following: difficulty walking because of limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure on the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

For medical evidence of appellant's symptoms after September 
26, 2003, the Board looks to the VA medical examination of 
May 2004.  At that time, his forward flexion was 70 degrees 
(60 degrees with pain), and his combined range of motion was 
210 degrees (190 with pain).  Application of these range of 
motion measurements to the General Rating Formula results in 
a rating of not more than 10 percent, even when limitations 
of pain are considered in the range of motion measurements.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40 (2001).  Functional loss due to pain or weakness must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40 (2004).  
In this case, appellant complains of constant pain, but even 
when range of motion measurements are adjusted to considers 
functional loss due to pain or weakness the result is a 
rating of 10 percent disabling under the new rating schedule.  
The Board accordingly finds that the 20 percent rating under 
the old schedular criteria adequately compensates appellant 
for the DeLuca criteria of pain, weakness, and fatigability. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's low back condition has 
caused him frequent periods of hospitalization.  Appellant's 
Social Security Administration (SSA) records show that 
appellant was declared unemployable due to a number of other, 
non-service-connected diseases, and there is no indication 
that the low back disability causes a marked interference 
with employment beyond that envisioned under the rating 
schedule.  The Board accordingly finds that extraschedular 
rating is not appropriate for this disability.

Based on the above, the Board finds that the criteria for a 
rating in excess of 20 percent are not met.  In reaching this 
conclusion, the Board has given due consideration to 38 
C.F.R. § 4.7 (2003) and the doctrine of reasonable doubt.  
The evidence of record does not show that the manifestations 
of appellant's service-connected disability more closely 
approximate those required for the higher rating.  For these 
reasons, the Board has determined that the evidence 
preponderates against the claim for entitlement to a rating 
in excess of 20 percent for left knee disability and the 
benefit-of-the-doubt rule does not apply. 


ORDER

Increased rating in excess of 20 percent for low back 
disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


